        Case 1:19-mc-00145-TSC Document 141 Filed 07/13/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:                                       Case No. 19-mc-0145 (TSC)

Lee & Honken v. Barr, No. 19-cv-2559

Purkey v. Barr, No. 19-cv-3214

Nelson v. Barr, et al., 20-cv-557


                                             NOTICE

       Plaintiffs Dustin Lee Honken, Daniel Lewis Lee, Keith Dwayne Nelson, and Wesley Ira

Purkey (collectively “Plaintiffs”) respectfully submit this Notice to alert the Court of the decision

of the U.S. Court of Appeals for the D.C. Circuit denying the Government’s motion for a stay

pending appeal of the preliminary injunction entered by this Court on July 13, and deferring

consideration of the motion to vacate the preliminary injunction pending further order by that

court. A copy of that order is attached as Exhibit A. The D.C. Circuit also set an expedited

briefing schedule, subject to modification on agreement of the parties, that would have the appeal

fully briefed by July 24, 2020.


Dated: July 13, 2020                                 /s/ Pieter Van Tol
                                                     Pieter Van Tol (admitted pro hac vice)
                                                     Hogan Lovells US LLP
                                                     390 Madison Avenue
                                                     New York, NY 10017
                                                     (212) 918-3000
                                                     (212) 918-3100 (fax)
                                                     pieter.vantol@hoganlovells.com

                                                     David S. Victorson (Bar No. 1027025)


                                                 1
Case 1:19-mc-00145-TSC Document 141 Filed 07/13/20 Page 2 of 3




                                  Kathryn Marshall Ali (Bar No. 994633)
                                  Danielle Stempel* (admitted pro hac vice)
                                  Hogan Lovells US LLP
                                  555 13th Street NW
                                  Washington, DC 20004
                                  (202) 637-5600
                                  (202) 637-5910 (fax)
                                  david.victorson@hoganlovells.com
                                  kathryn.ali@hoganlovells.com
                                  danielle.stempel@hoganlovells.com
                                  *
                                   Admitted only in Maryland; practice
                                  supervised by principals admitted in D.C.

                                  Counsel for Plaintiff Daniel Lewis Lee

                                  /s/ Alan E. Schoenfeld
                                  Alan E. Schoenfeld (admitted pro hac vice)
                                  Wilmer Cutler Pickering Hale and Dorr LLP
                                  7 World Trade Center
                                  250 Greenwich Street
                                  New York, New York 10007
                                  (212) 230-8800
                                  Alan.Schoenfeld@WilmerHale.com

                                  Andres Salinas (DC Bar No. 156118)
                                  Wilmer Cutler Pickering Hale and Dorr LLP
                                  1875 Pennsylvania Avenue NW
                                  Washington, DC 20006
                                  (202) 663-6289
                                  Andres.Salinas@WilmerHale.com

                                  Counsel for Plaintiff Wesley Purkey

                                  /s/ Jon Jeffress
                                  Jon Jeffress
                                  KaiserDillon PLLC
                                  1099 14th Street NW
                                  8th Floor West
                                  Washington, DC 20005
                                  (202) 640-2850
                                  jjeffress@kaiserdillon.com

                                  Timothy Kane, Assistant Federal Defender
                                  Shawn Nolan, Chief, Capital Habeas Unit
                                  Federal Community Defender Office,



                              2
Case 1:19-mc-00145-TSC Document 141 Filed 07/13/20 Page 3 of 3




                                    E.D. Pa.
                                  601 Walnut Street, Suite 545 West
                                  Philadelphia, PA 19106
                                  (215) 928-0520
                                  timothy_kane@fd.org
                                  shawn_nolan@fd.org

                                  Counsel for Plaintiff-Intervenor Dustin Lee
                                  Honken

                                  /s/ Kathryn L. Clune
                                  Kathryn L. Clune
                                  Crowell & Moring LLP
                                  1001 Pennsylvania Avenue NW
                                  Washington D.C. 20004-2595
                                  (202) 624-2705
                                  kclune@crowell.com

                                  Harry P. Cohen (pro hac vice pending)
                                  Michael K. Robles (pro hac vice pending)
                                  James K. Stronski (pro hac vice pending)
                                  Crowell & Moring LLP
                                  590 Madison Avenue
                                  New York, NY 10022
                                  (212) 223-4000
                                  (212) 223-4134 (fax)
                                  hcohen@crowell.com
                                  mrobles@crowell.com
                                  jstronski@crowell.com

                                  Jon M. Sands
                                  Dale A. Baich
                                  Jennifer M. Moreno
                                  Federal Public Defender
                                  District of Arizona
                                  850 West Adams Street, Suite 201
                                  Phoenix, Arizona 85007
                                  (602) 382-2816
                                  (602) 889-3960 (fax)
                                  jon_sands@fd.org
                                  dale_baich@fd.org
                                  jennifer_moreno@fd.org

                                  Counsel for Plaintiff Keith Nelson




                              3
Case 1:19-mc-00145-TSC Document 141-1 Filed 07/13/20 Page 1 of 5




                   EXHIBIT A
    Case 1:19-mc-00145-TSC Document 141-1 Filed 07/13/20 Page 2 of 5
USCA Case #20-5199   Document #1851483     Filed: 07/13/2020  Page 1 of 4



                      United States Court of Appeals
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                            ____________
No. 20-5199                                                       September Term, 2019
                                                                           1:19-mc-00145-TSC
                                                             Filed On: July 13, 2020
In re: In the Matter of the Federal Bureau of
Prisons’ Execution Protocol Cases,

------------------------------

James H. Roane, Jr., et al.,

                  Appellees

         v.

William P. Barr, Attorney General, et al.,

                  Appellants

         BEFORE:           Tatel, Griffith, and Millett, Circuit Judges

                                               ORDER

        Upon consideration of the emergency motion to immediately stay or vacate
preliminary injunction barring four federal executions, the opposition thereto, and the
reply, it is

       ORDERED that the emergency motion for a stay pending appeal of the district
court’s order enjoining plaintiffs’ executions be denied and consideration of the motion
to vacate be deferred pending further order of the court.

       Plaintiffs are four federal death-row inmates. Just shy of a month ago, the
Federal Bureau of Prisons announced that three – Daniel Lewis Lee, Wesley Purkey,
and Dustin Lee Honken – would be executed this week, on Monday, Wednesday, and
Friday, respectively. See Notice, In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases (“In re FBOP”), No. 19-mc-145 (D.D.C. June 15, 2020). It
scheduled the execution of the fourth, Keith Dwayne Nelson, for late August. See id.
Four days later, the inmates moved for a preliminary injunction, arguing, among other
things, that the government’s plan for their executions, the 2019 Protocol, violates the
Eighth Amendment’s prohibition on “cruel and unusual punishments,” U.S. Const.
amend. VIII. See Pls.’ Mot. for a Prelim. Inj., In re FBOP, No. 19-mc-145 (D.D.C. June
19, 2020). This morning, the district court, finding that the inmates were likely to
succeed on the merits of their Eighth Amendment claim, enjoined the government from
carrying out the executions until further order of that court. See In re FBOP, No.
    Case 1:19-mc-00145-TSC Document 141-1 Filed 07/13/20 Page 3 of 5
USCA Case #20-5199   Document #1851483     Filed: 07/13/2020  Page 2 of 4



                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5199                                                 September Term, 2019

19-mc-145, slip op. at 22 (D.D.C. July 13, 2020). The government now seeks a stay of
that order to permit it to carry out the executions.

       To make out an Eighth Amendment method-of-execution claim, a death-row
inmate must show that the government’s proposed method carries a “substantial risk of
severe pain” that would be “significantly reduce[d]” by adoption of a “feasible and
readily implemented alternative method . . . that the [government] has refused to adopt
without a legitimate penological reason.” Bucklew v. Precythe, 139 S. Ct. 1112, 1125
(2019). The inmates argued before the district court that the lethal substance the
government plans to use to execute them, a large dose of pentobarbital, is likely to
cause “flash pulmonary edema,” a condition that interferes with breathing, “‘produc[ing]
sensations of drowning and asphyxiation’ [that] result[] in ‘extreme pain, terror and
panic.’” In re FBOP, slip op. at 10 (quoting Expert Decl. of Mark Edgar ¶¶ 5, 80). They
further contended that such severe pain would be significantly reduced were the
government to instead execute them using either of the alternative methods they
proposed, namely, a two-drug protocol composed of an “opioid pain medication . . .
such as morphine or fentanyl” plus pentobarbital, or a firing squad. Id. at 13,15. In
concluding that plaintiffs were likely to succeed on the merits of this claim, the district
court, crediting the expert declaration of Dr. Mark Edgar, found that “the majority of
inmates executed via pentobarbital injection suffered flash pulmonary edema during the
procedure.” Id. at 9-10 (citing Edgar Decl. ¶ 74). And crediting the declaration of Dr.
Gail Van Norman, the district court also found “that it is a ‘virtual medical certainty that
most, if not all, prisoners will experience excruciating suffering, including sensations of
drowning and suffocation’ during an execution conducted in accordance with the 2019
Protocol.” Id. at 10 (quoting Expert Decl. of Gail A. Van Norman, M.D. ¶ 18).

          In determining whether to grant “the exceptional remedy of a [stay] pending
appeal,” John Doe Co. v. CFPB, 849 F.3d 1129, 1131 (D.C. Cir. 2017), we consider
four factors: “(1) whether the [government] has made a strong showing that [it] is likely
to succeed on the merits; (2) whether [the government] will be irreparably injured
absent a stay; (3) whether issuance of the stay will substantially injure the other parties;
and (4) where the public interest lies,” Nken v. Holder, 556 U.S. 418, 434 (2009)
(alteration omitted). At this stage and given the timeframe in which the government
requests a ruling, we cannot say that the government has made “a strong showing” that
it is “likely to succeed” in demonstrating that the district court abused its discretion in
granting the preliminary injunction. Id. at 434.

       To start, the government has not persuaded us that Bucklew v. Precythe,
139 S. Ct. 1112 – which involved different allegations and a summary-judgment, rather
than a preliminary-injunction, record – controls this case. Resolution of the merits of
the inmates’ claim thus involves “novel and difficult constitutional questions” that require

                                           Page 2
    Case 1:19-mc-00145-TSC Document 141-1 Filed 07/13/20 Page 4 of 5
USCA Case #20-5199   Document #1851483     Filed: 07/13/2020  Page 3 of 4



                   United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________
No. 20-5199                                                     September Term, 2019

“the benefit of further factual and legal development.” Gordon v. Holder, 721 F.3d 638,
644-45 (D.C. Cir. 2013). The other three factors favor leaving the district court’s order
untouched. Although “the State and the victims of crime have an important interest in
the timely enforcement of a sentence,” Bucklew, 139 S. Ct. at 1133, “[a] stay will
substantially injure the other parties interested in the proceeding,” Nken, 556 U.S. at
434, by subjecting plaintiffs to executions that may violate the Eighth Amendment, see
Karem v. Trump, 960 F.3d 656, 667 (D.C. Cir. 2020) (explaining that “prospective
violation[s] of . . . constitutional right[s] constitute[] irreparable injury for [equitable-relief]
purposes” (internal quotation marks omitted)). Finally, “[t]he public interest is surely
served by treating this case with the same time for consideration and deliberation that
we would give any case. Just because the death penalty is involved is no reason to
take shortcuts – indeed, it is a reason not to do so.” Purkey v. United States, No.
19-3318, 2020 WL 3603779, at *11 (7th Cir. July 2, 2020).

        We reiterate that our decision is based on the traditional stay factors outlined in
Nken v. Holder, 556 U.S. 418. At this stage, we cannot conclude that “the
circumstances justify an exercise of [our] discretion” to issue a stay. Id. at 434. We
also note that the government’s motion to vacate the preliminary injunction merges with
its appeal and remains pending. Although there is “substantial overlap between [the
stay factors] and the factors governing preliminary injunctions,” those factors “are [not]
one and the same.” Id. The government remains free to advance arguments in support
of its motion to vacate the district court’s preliminary injunction pursuant to the
expedited briefing schedule established below. It is

        FURTHER ORDERED, on the court’s own motion, that this appeal be expedited.
It is

      FURTHER ORDERED that the following briefing schedule, or such other
schedule as the parties may agree upon and that is workable for the court, will apply:

               Appellants’ Brief                              July 17, 2020

               Appellees’ Brief                               July 22, 2020

               Appellants’ Reply Brief                        July 24, 2020

        An expedited date for oral argument will be scheduled shortly.

       All issues and arguments must be raised by appellants in the opening brief. The
court ordinarily will not consider issues and arguments raised for the first time in the
reply brief.

                                              Page 3
    Case 1:19-mc-00145-TSC Document 141-1 Filed 07/13/20 Page 5 of 5
USCA Case #20-5199   Document #1851483     Filed: 07/13/2020  Page 4 of 4



                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5199                                                September Term, 2019

       To enhance the clarity of their briefs, the parties are urged to limit the use of
abbreviations, including acronyms. While acronyms may be used for entities and
statutes with widely recognized initials, briefs should not contain acronyms that are not
widely known. See D.C. Circuit Handbook of Practice and Internal Procedures 43
(2019); Notice Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

       Parties must hand deliver the paper copies of their briefs to the Clerk’s office on
the date due. All briefs and appendices must contain the date that the case is
scheduled for oral argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 4
       Case 1:19-mc-00145-TSC Document 141-2 Filed 07/13/20 Page 1 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all counsel of record. The names marked with an asterisk (*)

have no email provided on the docket or are no longer with the identified firms.

Alan Burch                                       Paul R. Perkins
U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
Columbia                                         (202) 514-5090
(202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
Email: alan.burch@usdoj.gov
                                                 Jonathan Kossak
Peter S. Smith                                   Civil Division, Department of Justice
United States Attorney's Office                  (202) 305-0612
Appellate Division                               Email: Jonathan.kossak@usdoj.gov
(202) 252-6769
Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                 U.S. Attorney’s Office for the District of
Ethan P. Davis                                   Columbia
Civil Division, U.S. Department of Justice       (202) 252-6605
(202) 514-7830                                   Email: Denise.Clark@usdoj.gov
Email: Ethan.P.Davis@usdoj.gov
                                                 Jean Lin
Robert J. Erickson                               Civil Division, Department of Justice
US Department of Justice                         (202) 514-3716
(202) 514-2841                                   Jean.lin@usdoj.gov
Email: Robert.erickson@usdoj.gov
                                                 Cristen Cori Handley
Joshua Christopher Toll                          Civil Division, Department of Justice
KING & SPALDING LLP                              (202) 305-2677
(202) 737-8616                                   Cristen.Handley@usdoj.gov
Email: jtoll@kslaw.com
                                                 Paul F. Enzinna
Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
ECKERT SEAMANS CHERIN &                          (202) 753-5553
MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
(202) 659-6605
Email: czdebski@eckertseamans.com                Brandon David Almond
                                                 TROUTMAN SANDERS LLP
Gerald Wesley King, Jr.                          (202) 274-2864
FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
(404) 688-7530
Email: gerald_king@fd.org
      Case 1:19-mc-00145-TSC Document 141-2 Filed 07/13/20 Page 2 of 5




Charles Fredrick Walker              Donald P. Salzman
SKADDEN, ARPS, SLATE, MEAGHER &      SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                             FLOM LLP
(202) 371-7000                       (202) 371-7983
Email: Charles.Walker@skadden.com    Email: Donald.salzman@skadden.com

Celeste Bacchi                       Steven M. Albertson
OFFICE OF THE PUBLIC DEFENDER        SKADDEN, ARPS, SLATE, MEAGHER &
Capital Habeas Unit                  FLOM LLP
(213) 894-1887                       (202) 371-7112
Email: celeste_bacchi@fd.org         Email: Steven.Albertson@skadden.com

Jonathan Charles Aminoff             Craig Anthony Harbaugh
FEDERAL PUBLIC DEFENDER,             FEDERAL PUBLIC DEFENDER, CENTRAL
CENTRAL DISTRICT OF CALIFORNIA       DISTRICT OF CALIFORNIA
(213) 894-5374                       (213) 894-7865
Email: jonathan_aminoff@fd.org       Email: craig_harbaugh@fd.org

Billy H. Nolas                       Alexander Louis Kursman
FEDERAL COMMUNITY DEFENDER           OFFICE OF THE FEDERAL COMMUNITY
OFFICE FOR THE EDPA                  DEFENDER/EDPA
(215) 928-0520                       (215) 928-0520
Email: Billy_Nolas@fd.org            Email: Alex_Kursman@fd.org

*Jeanne Vosberg Sourgens             Kathryn B. Codd
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6633                       (202) 639-6536
                                     Email: kcodd@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                  Robert E. Waters
(202) 639-6676                       VINSON & ELKINS, L.L.P.(202) 737-0500
Email: wlawler@velaw.com             Email: rwaters@velaw.com

Evan D. Miller                       Yousri H. Omar
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6605                       (202) 639-6500
Email: EMiller@velaw.com             Email: yomar@velaw.com

Margaret O’Donnell                   *William E. Hoffman, Jr.
(502) 320-1837                       KING & SPALDING LLP
Email: mod@dcr.net                   (404) 572-3383

Abigail Bortnick                     Mark Joseph Hulkower
KING & SPALDING LLP                  STEPTOE & JOHNSON LLP
(202) 626-5502                       (202) 429-6221
Email: abortnick@kslaw.com           Email: mhulkower@steptoe.com
      Case 1:19-mc-00145-TSC Document 141-2 Filed 07/13/20 Page 3 of 5




Matthew John Herrington                   Robert A. Ayers
STEPTOE & JOHNSON LLP                     STEPTOE & JOHNSON LLP
(202) 429-8164                            (202) 429-6401
Email: mherrington@steptoe.com            Email: rayers@steptoe.com

Amy J. Lentz                              Robert L. McGlasson
STEPTOE & JOHNSON LLP                     MCGLASSON & ASSOCIATES, PC
(202) 429-1320                            (404) 314-7664
Email: Alentz@steptoe.com                 Email: rlmcglasson@comcast.net

Gary E. Proctor                           Sean D. O’Brien
LAW OFFICES OF GARY E. PROCTOR,           PUBLIC INTEREST LITIGATION CLINIC
LLC                                       (816) 363-2795
(410) 444-1500                            Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com
                                          Shawn Nolan
Scott Wilson Braden                       FEDERAL COMMUNITY DEFENDER
FEDERAL PUBLIC DEFENDER,                  OFFICE, EDPA
EASTERN DISTRICT OF ARKANSAS              (215) 928-0520
(501) 324-6144                            Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
                                          Joseph William Luby
Amy Gershenfeld Donnella                  FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL COMMUNITY DEFENDER                (215) 928-0520
OFFICE FOR THE EDPA                       Email: joseph_luby@fd.org
(215) 928-0520
Email: amy_donnella@fd.org                Pieter Van Tol
                                          HOGAN LOVELLS US LLP
David Victorson                           (212) 918-3000
(202) 637-5600                            Email: Pieter.Vantol@hoganlovells.com
HOGAN LOVELLS US LLP
Email: David.Victorson@hoganlovells.com   Jonathan Jeffress
                                          KAISER DILLON, PLLC
John D. Beck                              (202) 640-2850
HOGAN LOVELLS US LLP                      Email: Jjeffress@kaiserdillon.com
(212) 918-3000
Email: john.beck@hoganlovells.com         Andrew Moshos
                                          MORRIS NICHOLS ARSHT & TUNNELL
Amelia J. Schmidt                         LLP
KAISER DILLON, PLLC                       (302) 351-9197
(202) 869-1301                            Email: Amoshos@mnat.com
Email: Aschmidt@kaiserdillon.com
      Case 1:19-mc-00145-TSC Document 141-2 Filed 07/13/20 Page 4 of 5




Norman Anderson                        Alan E. Schoenfeld
KAISER DILLON PLLC                     WILMER CUTLER PICKERING HALE &
(202) 640-2850                         DORR LLP
Email: nanderson@kaiserdillon.com      (212) 937-7294
                                       Email: Alan.Schoenfeld@wilmerhale.com
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL         Kathryn Louise Clune
LLP                                    CROWELL & MORING LLP
(302) 658-9300                         (202) 624-5116
Email: Jying@mnat.com                  Email: kclune@crowell.com

Andres C. Salinas                      Jennifer M. Moreno
WILMER CUTLER PICKERING HALE &         OFFICE OF THE PUBLIC FEDERAL
DORR LLP                               DEFENDER, DISTRICT OF ARIZONA
(202) 663-6289                         (602) 382-2718
Email: Andres.Salinas@wilmerhale.com   Email: Jennifer_moreno@fd.org

*Ryan M. Chabot                        Ginger Dawn Anders
WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
DORR LLP                               (202) 220-1107
(212) 295-6513                         Email: Ginger.anders@mto.com
Email: Ryan.Chabot@wilmerhale.com
                                       *Jonathan S. Meltzer
Dale Andrew Baich                      MUNGER, TOLLES & OLSON LLP
OFFICE OF THE FEDERAL PUBLIC           (202) 220-1100
DEFENDER
(602) 382-2816                         *Brendan Gants
Email: Dale_Baich@fd.org               MUNGER, TOLLES & OLSON LLP
                                       (202) 220-1100
Harry P. Cohen
CROWELL & MORING LLP                   *Timothy Kane
(212) 223-4000                         FEDERAL COMMUNITY DEFENDER
Email: hcohen@crowell.com              OFFICE, EDPA
                                       (215) 925-0520
Michael K. Robles
CROWELL & MORING LLP                   Jeffrey Lyn Ertel
(212) 223-4000                         FEDERAL DEFENDER PROGRAM, INC.
Email: mrobles@crowell.com             (303) 688-7530
                                       Email: Jeff_Ertel@fd.org
James Stronski
CROWELL & MORING LLP                   Stephen Northup
(212) 223-4000                         TROUTMAN SANDERS LLP
Email: jstronski@crowell.com           (804) 697-1240
                                       Email: steve.northup@troutmansanders.com
     Case 1:19-mc-00145-TSC Document 141-2 Filed 07/13/20 Page 5 of 5




*Jon M. Sands                        Danielle Desaulniers Stempel
OFFICE OF THE PUBLIC FEDERAL         HOGAN LOVELLS US LLP
DEFENDER, DISTRICT OF ARIZONA        (202) 804-7798
(602) 382-2816                       Email: danielle.stempel@hoganlovells.com

*Amy Karlin
INTERIM FEDERAL PUBLIC DEFENDER
(213) 894-2854


                                  /s/ Pieter Van Tol
                                  Pieter Van Tol (admitted pro hac vice)
